Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 1 of 54




         University of Massachusetts Medical School
         Associate Professor, Department of Family
          Medicine, Medicine, and Quantitative Health
          Sciences



                                                                     1
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 2 of 54




I.     Background & Qualifications
II.    Epidemiology Tutorial
III.   Opinions and Work Performed
IV.    Basis for Opinions
       A. Methodology
       B. Information Considered
       C. Bradford Hill
V.     Conclusions & Ultimate Opinions
                                                                               2
       Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 3 of 54




 Education and Employment
 Honors and Awards
 Representative Publications
 Editorial Work
 Research
 Noteworthy Projects and Grants
 Prior Expert Witness Work and Testimony




                                                                            3
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 4 of 54




   Clinical Trials
   Observational Studies
   Meta-Analysis and Systematic Reviews
   Sources of Potential Error
    ◦ Chance
    ◦ Potential Bias
    ◦ Confounding




                                                                                 4
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 5 of 54




Evidence from Randomized Clinical Trials
would be ideal. “However, ethical and practical
constraints limit the use of such experimental
methodologies to assess the value of agents that
are thought to be beneficial to human beings.”
Ref. Guide on Epi.; citing, In re Bextra & Celebrex Mktg. Sales
Practices & Prod. Liab. Litig., 524 F. Supp. 2d 1166, 1181 (N.D.
Cal. 2007).




                                                                               5
         Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 6 of 54




“Observational designs and
methods are important for
evaluating the safety of
medicines post-approval.
They may be the only
means to evaluate a
medicine’s association
with rare events or long-
latency outcomes.”

                                                                              (PX187)   6
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 7 of 54




                                                                     7
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 8 of 54




                                                                     8
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 9 of 54




   Statistically combine study results from multiple
    studies;
   Provide greater statistical power than a single study
   Evaluation of statistical heterogeneity and
    consistency/inconsistency of results
   Evaluate risk of bias of individual studies
   Cannot overcome the individual biases of studies
   Needs to be preceded by a systematic review and
    ideally evaluate risk of bias of individual studies


                                                                                9
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 10 of 54




   Bias is a systematic error in the design, conduct, or analysis of
    the study.




                                                                                  10
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 11 of 54




   Recall bias occurs when there are systematic
    differences in the way subjects remember or report
    exposures or outcomes.

   Usually more of a problem in case control studies

   Can result in estimates both away and towards the
    null

   Minimize by proper selection of controls,
    standardized questionnaires or validated markers

                                                                                 11
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 12 of 54




   Estimates of association can be biased if subjects are
    incorrectly categorized with respect to exposure
    status or outcome status.

   Non-differential misclassification of exposure or
    outcome usually biases towards the null.




                                                                                 12
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 13 of 54




   Risk factors are those that are associated with the disease and
    not necessarily the exposure

   A confounder is a variable that is associated with the
    exposure and the outcome, but it is not a part of the causal
    pathway

   All risk factors are not confounders

   Need not adjust for all risk factors to generate unbiased
    estimates

   Over adjustment for risk factors/confounders may lead to
    attenuated estimates

                                                                                   13
     Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 14 of 54




                              Confounder



            Data                                                  Data
           driven                                                driven




                                                                    Outcome
Exposure
                                                                   (Malignant
 (PDE5i)
                                                                   Melanoma)




                                                                                14
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 15 of 54




                                                                      15
       Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 16 of 54




The odds ratio represents the odds that an outcome will
occur given a particular exposure, compared to the odds
of the outcome occurring in the absence of that exposure.

                                                                             16
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 17 of 54




‣ A study that is statistically significant has results that are
  unlikely to be the result of random error or chance.

‣ HR 1.84 (95% CI, 1.04-3.22)

‣ Example with a p-value




                                                                                 17
      Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 18 of 54




1. Objectives and Assignment

2. Summary of Work Performed

3. Information Considered (Totality of
   Relevant Scientific Evidence)

4. Methodology Overview

5. Summary of Ultimate Opinions

                                                                            18
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 19 of 54




Define the
 question
       Conduct a search
        for published
          literature
                    Review the
                     published
                  epidemiological
                     literature
                              Review publications
                                 discussing the
                             biological mechanism
                                          Screen for relevancy
                                             and reliability
                                                         Analyze the Bradford
                                                           Hill overviews
                                                                         Weigh the evidence
                                                                                              19
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 20 of 54




   Malignant melanoma is relatively rare, with an incidence rate
    of only 21.2 cases per 100,000 people.*

   Basal cell carcinoma is much more common, with an
    incidence rate of 226.1 cases per 100,000 people.**

   91% of melanomas are diagnosed at an early stage (stage I or
    II).***

   Survival rate drops as melanoma spreads: 98.7% 5-year
    survival rate when confined to primary site versus 24.8% 5-
    year survival rate when spread to distant parts of the body****
                                              *North American Association of Central Cancer Registries (NAACCR), 2018
                                              **https://www.ncbi.nlm.nih.gov/pubmed?term=27473450
                                              ***Cancer Research UK
                                              ****https://seer.cancer.gov/statfacts/html/melan.html                     20
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 21 of 54




   To detect a RR of 2
   Alpha of .05
   Power of 0.8
   Incidence Rate of MM = 21.2/100,000 #
   The sample size of the clinical trial would need to enroll 127,
    523 participants in each arm using Fisher’s exact test


                              # Data sources: North American Association of Central Cancer
                              Registries (NAACCR), 2018
                              Dupont WD, Plummer WD: "Power and Sample Size
                              Calculations: A Review and Computer Program", Controlled
                              Clinical Trials 1990; 11:116-28.
                                                                                             21
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 22 of 54




                                                                      22
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 23 of 54




                                    “There are many relevant
                                    safety issues that can only
                                    be studied through
                                    observational
                                    epidemiology such as:
                                    studying events with a
                                    long latency period.”
                                                                      (PX173)   23
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 24 of 54




Ten publications (11 total analyses) have attempted to address the risk of
melanoma associated with PDE5 inhibitors
◦ Li et al, JAMA Intern. Med. (2014) – Prospective Cohort
◦ Loeb et al, JAMA (2015) – Nested Case Control
◦ Lian et al, European Ass’n of Urology (2016) – Prospective Cohort
◦ Matthews et al, PLOS Med. (2016) – Matched Cohort
◦ Pottegård et al, Br. J. Cancer (2016) – Matched Case Control (UK)
◦ Pottegård et al, Br. J. Cancer (2016) – Matched Case Control (USA)
◦ Boor et al (2016)* – Retrospective Cohort Study
◦ Ma et al, Mayo Clinic (2017) – Case Control
◦ Nardone et al (2018)* – Retrospective Analysis of AE’s (RADAR project)
◦ Shkolyar et al, J. Sex. Med. (2018) – Retrospective Cohort
◦ Christie et al, J. Urology (2019) – Case Control

                             •   Analysis of AE’s from RADAR project database

                                             (JX90, JX93, JX91, JX94, JX96, JX101, JX109, JX113, JX97, & PX72) 24
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 25 of 54




   Prospective cohort design to assess temporality

   Primary analysis showed an 84% increased risk for recent
    users of sildenafil (95% CI, 1.04-3.22)

   Multivariate adjustment for major confounders such as sun
    exposure and many others

   Health professionals with relatively homogenous SES

   Validation of melanoma outcome in majority of cases

                                                                                  (JX90)   25
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 26 of 54




   Nationwide, population-based, nested case-control study in the
    Swedish Prescribed Drug Register, the Swedish Melanoma
    Register, and other registers and databases in Sweden.

   Primary analysis showed a statistically significant 21%
    increased risk of melanoma for men taking PDE5 inhibitors
    (95% CI, 1.08-1.36).

   PDE5 inhibitors were significantly associated with stage
    0 melanoma (OR, 1.49 [95% CI, 1.22-1.83]; 13% for
    cases vs 8% for controls).

   Risk estimates were similar for sildenafil, vardenafil or
    tadalafil.

                                                                                  (JX93)   26
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 27 of 54




   A cohort study of men newly diagnosed with ED
    between 1998 and 2014 using the UK Clinical Practice
    Research Datalink

   Results of the primary analysis showed an 18%
    increased risk for PDE5 inhibitor users versus non-users
    (95% CI, 0.95-1.47).

   However increased risk with increasing number of
    prescription - 7 prescription resulted in HR of 1.34

                                                                                   (JX91)   27
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 28 of 54




   Embedded case control study using primary care data
    from the UK Clinical Practice Research Datalink

   The primary analysis found a 14% increased risk of
    melanoma for PDE5 inhibitor users that was statistically
    significant (95% CI, 1.01-1.29)

   Fairly consistent results showing increased risks above
    1.0, although not all are statistically significant


                                                                                  (JX94)   28
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 29 of 54




   Conducted two independent case-control studies using the
    Danish Nationwide Health Registries (DNHR) and using
    electronic health records at Kaiser Permanente Northern
    California (KPNC)

   Both studies found a 6% (DNHR) and a 1% (KPNC) increased
    risk of melanoma with ever use of PDE5 inhibitors but not
    statistically significant.

   Exposure was defined as two or more filled prescriptions of
    any PDE5 inhibitor, while non-use was defined as none or one
    filled prescription

                                                                                  (JX96)   29
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 30 of 54




   Retrospective cohort study of subjects contained
    within the Truven Health MarketScan claims
    database of insurance claims information in the
    United States from 2007-2015

   There was a 5% increased risk of melanoma for
    PDE5 inhibitor users that was statistically significant




                                                                                 (JX97)   30
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 31 of 54




   Retrospective database review using the Veterans
    Affairs database for Veterans who received PDE5i
    treatment for ED compared to no-users (1.27 million
    in each group).

   The primary analysis reported a 25% increased risk
    that was statistically significant.




                                                                                (PX72)   31
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 32 of 54




Ma et al, In both the univariate and multivariate logistic regression analyses,
there was a significantly increased risk of malignant melanoma in men taking
sildenafil (OR, 2.02 [95% CI, 1.32-3.09]; OR, 2.38 [95% CI, 1.49-3.81]).
Sildenafil users were associated with developing additional primary melanoma
(17.6%) compared to non-users (8.8%), P .077.”

Boor et al, Results: After adjustment for race and age, a significant association
with melanoma was detected for T (OR:1.6; 1.11-2.31, P =0.01) and for S (OR:
2.07; 1.48-2.89, P<0.001).

Nardone et al: “After adjusting for age, gender, and race, [the study found] a
significant association for Malignant Melanoma” for both Sildenafil and
Tadalafil. OR 2.98 (CI: 1.15-7.75, p=0.02)”
“results from this study may also suggest a dose-related effect for risk of
subsequent MM ….”


                                                                             (JX109, JX101, & JX113)   32
   Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 33 of 54




  Christie et al 2019                                                                   1.25 (1.22, 1.28)

    Ma et al 2017                                                                       2.38 (1.48, 3.81)


     Li et al 2014                                                                      1.84 (1.04, 3.22)


   Loeb et al 2015                                                                      1.21 (1.08, 1.36)


    Lian et al 2016                                                                     1.18 (0.95, 1.47)


Matthews et al 2016                                                                     1.14 (1.01, 1.29)


           *
 Pottegard 2016a-DNHR                                                                   1.22 (0.99, 1.49)


           *
 Pottegard 2016b-KPNC                                                                   0.95 (0.78, 1.14)


 Shkolyar et al 2018                                                                    1.05 (1.05, 1.09)


            0.5                 1                      2                            5


                                       odds ratio (95% confidence interval)

                        *These estimates reflect the high use data included in the Pottegard abstract. The
                        results for ever use were 1.06 (0.96-1.18) (DNHR) and 1.01 (0.91-1.12) (KPNC)

                                                           (PX72, JX109, JX90, JX93, JX91, JX94, JX96, & JX97) 33
                       Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 34 of 54




To date there are six (6) meta-analyses evaluating the association
between PDE5Is and malignant melanoma. Although some of them
have different inclusion criteria for studies, the consensus is that
PDE5i use is associated with a significantly increased risk for
melanoma.
   Wang J, Shen Y, Wang J, et al. Relation of phosphodiesterase type 5 inhibitors and malignant melanoma: a meta-
    analysis and systematic review. Oncotarget. 2017;8:46461–46467.
   Loeb S, Ventimiglia E, Salonia A, et al. Meta-analysis of the association between phosphodiesterase inhibitors
    (PDE5Is) and risk of melanoma. J Natl Cancer Inst. 2017;109.
   Deng T, Duan X, Liu B, et al. Association between phosphodiesterase type 5 inhibitors use and risk of melanoma: a
    meta-analysis. Neoplasma. 2018;65:216–221.
   Feng S, Zhou L, Liu Q, et al. Are phosphodiesterase type 5 inhibitors associated with increased risk of melanoma?: a
    systematic review and meta-analysis. Medicine (Baltimore). 2018;97:e9601.
   Han X, Han Y, Zheng Y, et al. Use of phosphodiesterase type 5 inhibitors and risk of melanoma: a meta-analysis of
    observational studies. Onco Targets Ther. 2018;11:711–720
   Tang H, Wu W, Fu S, et al. Phosphodiesterase Type 5 inhibitors and risk of melanoma: a meta-analysis. J Am Acad
    Dermatol.2017;77:480–488. https://doi.org/10.1016/j.jaad.2017.04



                                                                                  (JX99, JX92, JX86, JX88, JX89, & JX98)   34
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 35 of 54




                                                     (JX88, JX92, JX99, JX98, JX86, & JX89)   35
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 36 of 54




Appropriate to consider evidence from other PDE5 specific
inhibitors
  Similar chemical structure

  Similar pharmacokinetic properties

  Similar mechanism of action

  Similar therapeutic effect

  Outcome measured

  Other independent experts looked at evidence from other
   PDE5 inhibitors when considering the risk of melanoma
  Both Pfizer and Lilly considered evidence from other PDE5
   inhibitors when evaluating the risk of melanoma.

                                                                                36
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 37 of 54




   Summary:
      PDE5 inhibitors promote cell
       invasion….
      Through PDE5A inhibition, the
       drugs mimic an affect of gene
       activation and may function as a
       trigger for the creation of melanoma
       cells
      “PDE5A drugs could promote
       melanoma metastasis” because
       “melanoma cells can rapidly evolve
       to become invasive, so any
       acceleration of this process is
       undesirable.”


                                                                                   (JX85)   37
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 38 of 54




   Summary:
     Melanoma cells express cGMP signaling
      pathway involving PDE5

     The pathway promotes MAPK signaling and
      melanoma cell growth and migration

     PDE5 degrades cGMP

     Thus, PDE5 acts as a “brake” on the growth-
      promoting cGMP pathway

     Sildenafil, by inhibiting PDE5, releases the
      brake leading to increased tumor growth




                                                                                   (JX87)   38
Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 39 of 54




                              Animal
                              studies




     Cancer                                              Published
   biology and                                           Regulatory
    Research               Malignant                      opinion

                           melanoma
                           and PDE5i
                              use



            Epidemiology
                                            Laboratory
             studies and
                                              Studies
             Human Data



                                                                      39
        Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 40 of 54




   Strength                                              Plausibility

   Consistency                                           Coherence

   Specificity                                           Experimental
                                                           evidence
   Temporality
                                                          Analogy
   Biological gradient



                                   Source: Sir Austin Bradford Hill, The Environment and Disease: Association or
                                                                                                                   40
                                   Causation, 58 Proc. R. Soc. Med. 295
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 41 of 54




   The higher hazard ratios from Li are particularly
    significant given that it was the only study to control
    for sun exposure

   Almost every study and meta-analysis shows an
    increased risk and a large majority are statistically
    significant.




                                                                                 (JX90)   41
   Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 42 of 54




  Christie et al 2019                                                                   1.25 (1.22, 1.28)

    Ma et al 2017                                                                       2.38 (1.48, 3.81)


     Li et al 2014                                                                      1.84 (1.04, 3.22)


   Loeb et al 2015                                                                      1.21 (1.08, 1.36)


    Lian et al 2016                                                                     1.18 (0.95, 1.47)


Matthews et al 2016                                                                     1.14 (1.01, 1.29)


           *
 Pottegard 2016a-DNHR                                                                   1.22 (0.99, 1.49)


           *
 Pottegard 2016b-KPNC                                                                   0.95 (0.78, 1.14)


 Shkolyar et al 2018                                                                    1.05 (1.05, 1.09)


            0.5                 1                      2                            5


                                       odds ratio (95% confidence interval)

                        *These estimates reflect the high use data included in the Pottegard abstract. The
                        results for ever use were 1.06 (0.96-1.18) (DNHR) and 1.01 (0.91-1.12) (KPNC)

                                                           (PX72, JX109, JX90, JX93, JX91, JX94, JX96, & JX97) 42
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 43 of 54




   The presence of this criterion is not really possible in
    most cancer cases.

   Even well-established causal relationship like
    cigarette smoking and lung cancer are not
    characterized by specificity.




                                                                                 43
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 44 of 54




   Clearly established in the prospective cohort study by
    Li et al.

   Also demonstrated in the case-control studies which
    were embedded in cohorts by Lian et al. and
    Matthews et al.




                                                                                 (JX90, JX91 & JX94)   44
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 45 of 54




   There is not conclusive evidence of a linear, monotonic
    dose response, but there is some data that is suggestive
    where the higher dose levels have the higher risks.

   No study fully considers all 3 pieces of dose: dosage,
    duration, and frequency.

   Mechanistic studies in this case raise the possibility of a
    trigger effect, rather than a cumulative or linear dose
    response.


                                                                              (JX91, JX96, & JX113)   45
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 46 of 54




   A biological mechanism that links the exposure to the outcome
    that is consistent with current scientific knowledge

   Not the same as biological certainty

   Clearly demonstrated by mechanistic studies and
    acknowledged in multiple epidemiological studies




                                                                                  46
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 47 of 54




   Minimal sacrifice of current scientific knowledge must
    be made for this association to be causal.

   The totality of the evidence easily fits within the
    current framework of scientific knowledge about the
    links between PDE5 inhibitor exposure and the
    development of malignant melanoma.




                                                                                 47
            Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 48 of 54




   Practical issues

   It is unethical to conduct an RCT to prove melanoma risk.

   Admissions that none of the RCTs were ever sufficiently
    powered (both time and number of study participants)

   Pfizer admission that Observational Studies are best to
    determine risk for adverse events like melanoma.


                                                                                  48
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 49 of 54




   Immunosuppresants, diuretics, and β-adrenergic
    blocking agents are all examples of drugs that are
    associated with increased risks of malignant melanoma.

   This demonstrates that there are drugs known to cause
    an increased risk of melanoma.




                                                                                 49
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 50 of 54




   Lifestyle Factors




                                                                                 50
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 51 of 54




   Sun Exposure




                                                                                51
          Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 52 of 54




   Health-Seeking Behavior




                                                                                52
           Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 53 of 54




   Qualitative judgment about causality

   Some factors are emphasized more than others based
    on the question at hand and the evidence available

   Not a simple checklist




                                                                                 53
             Case 3:16-md-02691-RS Document 1003-19 Filed 11/05/19 Page 54 of 54




   Based on my review of the available evidence, it is my opinion
    that use of PDE5 inhibitors, like sildenafil, are capable of causing
    melanoma.

   A biologically plausible mechanism of action exists explaining
    how inhibition of PDE5 causes melanoma.

   My assessment of the Bradford Hill factors confirms this causal
    association.

   My opinions are expressed to a reasonable degree of medical and
    scientific certainty and based on my training, education, research
    and experience and are in accordance with the generally accepted
    standards of the scientific and epidemiological communities.


                                                                                   54
